Exhibit 23.3Consent of Hilario Santos Sosa HILARIO SANTOS SOSA. P.Geo. CONSENT OF PROFESSIONAL GEOLOGIST I hereby consent to the inclusion and reference of the repot “Geological Report on Olympia Gold Claim” dated February 2013 in the Registration Statement on Form S-1 to be filed by Mineria Y Exploraciones Olympia. Inc. with the United States Securities and Exchange Commission and any additional filings such as Form 10-Ks and 10-Qs and annual report to shareholders. In addition, I consent to the reference to me under the heading “Experts” in the Registration Statement on Form S-1. Dated the 27th day of May, 2013 “Hilario Santos Sosa” Hilario Santos Sosa, Professional Geologist -1-
